DETAILED ACTION
This action is in response to applicant's amendment filed 10/08/20.
The examiner acknowledges the amendments made to the claims.
Claims 1-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 (3) are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wulfman et al., hereinafter “Wulfman” (U.S. Pat. No. 6,015,420).
Regarding claims 1 and 15, Wulfman discloses a tissue-removing catheter 150 (see Figures 10-11; col. 8, line 32 to col. 9, line 22) for removing tissue in a body lumen, the tissue-removing catheter comprising:
an elongate body 12 having an axis and proximal and distal end portions spaced apart from one another along the axis, the elongate body being sized and shaped to be received in the body lumen; and
a tissue-removing element 152 mounted on the distal end portion of the elongate body, the tissue-removing element comprising a body including an exterior surface having a first segment 156 extending from a proximal end toward a distal end of the tissue-removing element, a second segment 160 extending from the first segment toward the distal end of the tissue-removing element, and a third segment 158 extending from the second segment to the distal end of the tissue-removing element, a transition 162 between the first and second segments defining a first angle formed between the first and second segments (tapered first segment 156 to tapered transition 162 form two sides of an angle), and a transition 164 between the second and third segments defining a second angle formed between the second and third segments (tapered transition 164 to tapered second segment 158 form two sides of an angle), the tissue-removing element being configured to remove the tissue as the tissue-
in a longitudinal cross-section the first segment extending linearly from the proximal end toward the distal end of the tissue-removing element and the third segment extending linearly from the second segment toward the distal end of the tissue-removing element (see abstract; the shoulders 156, 158 can have a straight taper, instead of a rounded or elliptical taper, and therefore can extend linearly).
	Regarding claims 2 and 16, Wulfman discloses the tissue-removing element 152 has a longitudinal axis, the first segment 156 having a cross-sectional dimension extending perpendicular to the longitudinal axis of the tissue-removing element that increases from the proximal end of the tissue-removing element to the second segment 160 (see widening from proximal end of 156 towards 160; Figures 10-11).
	Regarding claims 3 and 17, Wulfman discloses the second segment 160 has a cross-section dimension extending perpendicular to the longitudinal axis of the tissue removing element that remains constant from the first segment to the third segment (see Figures 10-11).
	Regarding claims 4 and 18, Wulfman discloses the third segment 158 has a cross-sectional dimension extending perpendicular to the longitudinal axis of the tissue-removing element that decreases from the second segment 160 to the distal end of the tissue-removing element (see narrowing from proximal end of 158 towards distal end; Figures 10-11).
152 is blunt (see flat distal end of segment 158).
	Regarding claim 11, Wulfman discloses the body of the tissue-removing element comprises one of stainless steel, titanium, brass, and ceramic (see col. 4, lines 39-43).
	Regarding claim 12, Wulfman discloses the exterior surface of the body comprises a diamond grit coating (see col. 8, lines 40-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wulfman (U.S. Pat. No. 6,015,420) in view of WasDyke et al., hereinafter “WasDyke” (U.S. Pub. No. 2016/0157886).
Regarding claims 5-7 and 19, Wulfman discloses the claimed device, as discussed above, except for a cavity extending through the body of the tissue-removing element from the proximal end to the distal end, wherein the cavity includes a first section extending distally from the proximal end of the tissue-removing element and a second section extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, wherein the cavity includes a third section 
	In the same field of art, namely atherectomy devices, WasDyke teaches a cavity (see 60/252 within 20 in Figure 4) extending through a body of a tissue-removing element 20 from a proximal end to a distal end, wherein the cavity includes a first section (D3) extending distally from the proximal end of the tissue-removing element and a second section (D2) extending proximally from the distal end of the tissue-removing element, the first section having a larger cross-sectional dimension than a cross-sectional dimension of the second section, wherein the cavity includes a third section extending from the first section to the second section (see narrowing of the cavity from D3 to D2), the third section having a cross-sectional dimension that decreases from the first section to the second section
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity as claimed, as taught by WasDyke, to Wulfman in order to provide a section that acts as a bearing for a low friction interface between the tissue removing element and a guidewire when the tissue removing element is rotatably driven (see WasDyke; paragraphs [0069] and [0084]). 
	Regarding claims 8-9, Wulfman and WasDyke disclose the claimed device, as discussed above, except for the cross-sectional dimension of the first section is about 0.035 inches (0.9 mm), and wherein the cross-sectional dimension of the second section is about 0.022 inches (0.56 mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wulfman and WasDyke to have the cross-.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wulfman (U.S. Pat. No. 6,015,420) in view of Barry et al., hereinafter “Barry” (U.S. Pat. No. 6,126,667).
Regarding claim 13, Wulfman discloses the claimed device, as discussed above, except for the diamond grit coating comprises between about 2 and about 50 µm of exposed diamond crystals.
In the same field of art, namely atherectomy devices, Barry teaches a diamond grit coating with a range of 2-25 microns, which is a range within the claimed range of about 2 and about 50 µm.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diamond grit coating having between about 2 and about 50 µm of exposed diamond crystals, to Wulfman for the purpose of controlling the plaque particle size for easy removal, and as a matter of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wulfman (U.S. Pat. No. 6,015,420) in view of Anderson et al., hereinafter “Anderson” (U.S. Pub. No. 2014/0100585).
Regarding claim 14, Wulfman discloses the claimed device, as discussed above, except for the tissue-removing element is radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
In the same field of art, namely atherectomy devices, teaches Anderson teaches in paragraph [0046] a tissue-removing element 210 being radiopaque configuring the tissue-removing element to be visible under fluoroscopy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tissue-removing element of Wulfman Id.). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wulfman (U.S. Pat. No. 6,015,420) in view of Thatcher et al., hereinafter “Thatcher”, WO 2008/154480 (cited as foreign reference #19 in IDS filed 11/17/20).
Regarding claim 21, Wulfman discloses a tissue-removing element for use with a tissue removing catheter for removing tissue in a body lumen, the tissue-removing element 152 comprising a body including an exterior surface having a first segment 156 extending from a proximal end toward a distal end of the tissue-removing element, a second segment 160 extending from the first segment toward the distal end of the tissue-removing element, and a third segment 158 extending from the second segment to the distal end of the tissue-removing element, a transition 162 between the first and second segments defining a first angle formed between the first and second segments (tapered first segment 156 to tapered transition 162 form two sides of an angle), and a transition 164 between the second and third segments defining a second angle formed between the second and third segments (tapered transition 164 to tapered second segment 158 form two sides of an angle), the tissue-removing element being configured to remove the tissue as the tissue-removing element is rotated by the elongate body within the body lumen (see abstract and col. 9, lines 9-11).
However, Wulfman does not disclose the third segment being longer than the first segment.
28 having a segment 30 which is longer than segment 40, which creates a geometry that facilitates  passing through a partially or completely blocked artery or gradually abrading and opening a stenosis blocking the artery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third segment be longer than the first segment, as taught by Thatcher, to Wulfman in order to create a geometry that facilitates passing through a partially or completely blocked artery or gradually abrading and opening a stenosis blocking the artery (Id.). 

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new grounds of rejection include citing a further teaching in Wulfman which still reads on the claims.  Wulfman teaches the new limitation of “in a longitudinal cross-section the first segment extending linearly from the proximal end toward the distal end of the tissue-removing element and the third segment extending linearly from the second segment toward the distal end of the tissue-removing element” (see abstract; the shoulders 156, 158 can have a straight taper, instead of a rounded or elliptical taper, and therefore extend linearly).  Regarding new claim 21, a new reference Thatcher, WO 2008/154480 is cited, and teaches the new limitation of a tissue-removing element 28 having a segment 30 which is longer than segment 40, which creates a geometry that facilitates passing through a partially or completely blocked 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/07/2021